DETAILED ACTION

1.	Claims 1-14 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Pat 11,442,695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same limitations. The limitations of the instant claims are found in the ‘695 patent just worded slightly different. Example mapping below:

Application 16/759,080
US Pat 11,442,695
Claim 1 – A product-sum operation device comprising a product operator and a sum operator, wherein the product operator includes a plurality of product operation elements and at least one alternative element that, when any of the plurality of product operation elements has malfunctioned, is used instead of the malfunctioning product operation element, the plurality of product operation elements and the alternative element are each a resistance change element, 
the sum operator includes an output detector, and the 
output detector is configured to detect a sum of outputs from a plurality of product operation elements connected to the same line when the alternative element is not used.
Claim 1 - A product-sum operation device comprising a product operator, a sum operator, and a malfunction determiner, wherein the product operator includes a plurality of product operation elements connected to same line connected to the sum operator, 
each of the plurality of product operation elements is a resistance change element, the sum operator includes an output detector configured to detect a sum of outputs from the plurality of product operation elements, 
the malfunction determiner is configured to determine that a malfunction has occurred in at least one of the plurality of product operation elements when the sum detected by the output detector exceeds a specified value, and the specified value is a value equal to or greater than a maximum value of the sum that can be detected by the output detector when the plurality of product operation elements all operate normally.
Claim 13 - The product-sum operation device according to claim 1, wherein the resistance change element is a magnetoresistance effect element exhibiting a magnetoresistance effect, and the magnetoresistance effect element includes: a magnetization free layer having a domain wall; a magnetization fixed layer whose magnetization direction is fixed; and a nonmagnetic layer sandwiched between the magnetization free layer and the magnetization fixed layer.
Claim 3 - The product-sum operation device according to claim 1, wherein the resistance change element is a magnetoresistive effect element exhibiting a magnetoresistive effect, and the magnetoresistive effect element includes: a magnetization free layer having a domain wall; a magnetization fixed layer whose magnetization direction is fixed; and a nonmagnetic layer sandwiched between the magnetization free layer and the magnetization fixed layer.




Allowable Subject Matter
4.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record does not teach or suggest at least a plurality of product operation elements and at least one alternative element that, when any of the plurality of product operation elements has malfunctioned, is used instead of the malfunctioning product operation element, the plurality of product operation elements and the alternative element are each a resistance change element, the sum operator includes an output detector, and the output detector is configured to detect a sum of outputs from a plurality of product operation elements connected to the same line when the alternative element is not used as recited in claim 1.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2021/0288357 related to a neural network and a power storage system using the neural network and neural network circuit for performing product-sum operation.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182